Citation Nr: 0904682	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-011 08	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hemorrhoids and 
rectal bleeding.

2.  Entitlement to service connection for a bilateral hip 
condition.

3.  Entitlement to service connection for a right shoulder 
condition.

4.  Entitlement to service connection for a bilateral wrist 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from March 1981 
to May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston Salem, North Carolina.  The Veteran timely 
perfected an appeal.

In March 2006, the Veteran testified during a personal 
hearing at the RO and, in October 2008, the Veteran, sitting 
at the RO, testified at a Travel Board hearing before the 
undersigned.  Transcripts of these hearings are associated 
with the claims file.

Entitlement to service connection for a skin disorder has 
been withdrawn and is no longer on appeal.  (See, October 
2008 Hearing Transcript, p. 2).


FINDINGS OF FACT

1.  A current diagnosis of hemorrhoids and rectal bleeding is 
not demonstrated by the evidence of record. 

2.  A current diagnosis of a bilateral hip condition is not 
demonstrated by the evidence of record.

3.  A current diagnosis of a right shoulder condition is not 
demonstrated by the evidence of record. 

4.  A current diagnosis of a right wrist condition is not 
demonstrated by the evidence of record.

5.  The medical evidence establishes that the Veteran's left 
wrist condition, to include left carpal tunnel, was not 
manifested during service or for many years thereafter and is 
not related to any incident of the Veteran's service.


CONCLUSIONS OF LAW

1.  Hemorrhoids and rectal bleeding was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).

2.  Bilateral hip condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

3.  A right shoulder condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  Bilateral wrist condition was not incurred in or 
aggravated by service.  38 U.S.C.A.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The Veteran was provided notice of the VCAA in January 2006, 
which dates after the adjudication of her claims in the June 
2003 rating decision.  However, in this case, any defect 
regarding the timing of the VCAA notice letter should be 
deemed harmless error.  The January 2006 VCAA letter 
summarized the evidence needed to substantiate the Veteran's 
claims and VA's duty to assist.  It also specified the 
evidence that the Veteran was expected to provide, including 
the information needed to obtain both her private and VA 
medical treatment records.  In this way, the VCAA letter 
clearly satisfied the three "elements" of the notice 
requirement.  The Veteran was given every opportunity to 
submit evidence and argument in support of her claims, and to 
respond to the VCAA notice.  The claims were subsequently re-
adjudicated in an April 2008 Supplemental Statement of the 
Case.  Therefore, the Board has determined that any defect in 
notice was remedied and resulted in no prejudice to the 
Veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the Veteran received Dingess notice in 
March 2006 and April 2008, including as it relates to the 
downstream disability rating and effective date elements of 
her claim.

The Veteran was afforded a QTC examination in January 2003 
for the issues on appeal.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records, and statements from the Veteran and her 
representative.  The Veteran has not indicated that she has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and her representative have 
been accorded ample opportunity to present evidence and 
argument in support of her appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Service Connection-Pertinent Laws and Regulations 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish a service connection for the claimed 
disorder, there must be (1) a current disability; (2) medical 
or, in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999). 

III.  Hemorrhoids and Rectal Bleeding

The Veteran's service treatment records reflect one complaint 
of blood in stool in August 2000.  At that visit, the veteran 
denied having hemorrhoids.  The rectal examination revealed 
no external hemorrhoids.  The Veteran was diagnosed with 
"probable hemorrhoids versus PUD [peptic ulcer disease]."  
Treatment reports failed to show any further evidence of 
complaint or treatment for hemorrhoids and rectal bleeding.  
A January 2003 VA rectal examination was normal.  There was 
no evidence of hemorrhoids or rectal bleeding.  The examiner 
noted that there was no pathology to render a diagnosis of 
hemorrhoids and rectal bleeding.

Post-service treatment records do not reflect a diagnosis of 
hemorrhoids and rectal bleeding.  The post-service treatment 
records reflect one complaint of blood in the stool in 
December 2007.  The Veteran was diagnosed with a hiatal 
hernia.  The treatment records also reflect that the veteran 
had a colonoscopy in March 2005.  

During an October 2008 Travel Board hearing, the Veteran 
testified that her problems with hemorrhoids and rectal 
bleeding started in service.  The Veteran stated that she has 
not received treatment for it for the past two years and that 
she has been using Preparation H.  (See October 2008 Hearing 
transcript page 4).

In this case, the medical evidence fails to show that the 
Veteran has a confirmed diagnosis of hemorrhoids and rectal 
bleeding.  A diagnosed identifiable underlying malady or 
condition is needed to constitute a disability for which 
service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
 
In the absence of confirmed diagnosis of hemorrhoids and 
rectal bleeding, meaning medical evidence showing the Veteran 
has the conditions alleged, service connection is not 
warranted.  The case law is well-settled on this point.  In 
order for a claimant to be granted service connection for a 
claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of a present disability, there can be no valid claim); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(service connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed 
disability). 
 
Furthermore, to the extent the Veteran is attempting to 
provide medical evidence concerning the existence of the 
claimed disability, it is also now well-established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  
 
The preponderance of the evidence is against the claim of 
entitlement to service connection for hemorrhoids and rectal 
bleeding.  The benefit sought on appeal is accordingly denied 
since there is no reasonable doubt to be resolved in the 
Veteran's favor.  See, e.g., Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Bilateral Hip Condition

The Veteran's service treatment records reflect intermittent 
treatment for hip pain from January 1986 to November 2002.  A 
bone scan in August 1988 was normal.  A November 1996 
treatment record noted bursitis.  A March and May1997 
treatment record diagnosed the Veteran with trochanter 
bursitis.  A bone scan in May 1998 for the hip was normal.  
In September 1998, the Veteran reported that she fell on her 
canteen and injured her left hip.  She was diagnosed with a 
left hip contusion.  A February 1999 bone scan was normal.  
The examiner noted that there was no femoral or neck stress.  
In October 2000, the Veteran reported that she injured 
herself when she fell on her pelvis.  She was diagnosed with 
acute episode of a pelvis contusion.  X-rays taken in 
November 2000 revealed no evidence of arthritic changes or 
inflammation.  In July 2001, the Veteran was diagnosed with 
trochanter bursitis of the right hip.  The Veteran reported 
that her hip pain was improving in May 2002.  A January 2003 
QTC examination revealed full range of motion without 
objective evidence of pain, tenderness, or instability.  The 
x-ray evidence, sensory perception, strength, vascular 
supply, and reflexes were normal.  The medical examiner 
stated that there was no pathology to render a diagnosis for 
either hip.

Post-service treatment records do not reflect a diagnosis of 
or treatment for a hip condition.  A November 2007 VA 
treatment recorded noted a history of bursitis, but did not 
provide a diagnosis.

During an October 2008 Travel Board hearing, the Veteran 
testified that her problems with her hips started in service 
from landing on her canteen and jumping out of airplanes.  
She stated that she suffers from pain and is on home 
treatment (exercise).  (See October 2008 Hearing transcript 
pages 4-5).
 
Although the veteran complains of hip pain, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  
 
In the absence of confirmed diagnosis of a hip condition, 
meaning medical evidence showing the Veteran has the 
condition alleged, service connection is not warranted.  The 
case law is well-settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability). 
 
Furthermore, to the extent the Veteran is attempting to 
provide medical evidence concerning the existence of the 
claimed disability, it is also now well-established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  
 
The preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral hip 
condition.  The benefit sought on appeal is accordingly 
denied since there is no reasonable doubt to be resolved in 
the Veteran's favor.  See, e.g., Gilbert v. Derwinski, supra; 
38 U.S.C.A. § 5107(b).



IV.  Right Shoulder Condition

The Veteran's service treatment records reflect three 
complaints of right shoulder pain in April 1985, July 1995, 
and September 1996.  The veteran primarily complained of 
intermittent left shoulder pain.  A January 2003 QTC 
examination showed full range of motion without objective 
evidence of pain tenderness, recurrent subluxation or 
instability.  The x-rays revealed normal sensory perception, 
strength, vascular supply, and reflexes.  The medical 
examiner concluded that that there was no pathology to render 
a diagnosis.

Post-service treatment records do not reflect a diagnosis of 
a right shoulder condition.  A May 2002 treatment record 
noted a complaint of shoulder pain, but that her shoulder 
pain was getting better.  A July 2003 treatment record 
reflects a complaint of pain in the shoulder blades.  An 
August 2004 treatment record noted a left shoulder sprain.  A 
March 2006 treatment record noted muscles spasms.

During an October 2008 Travel Board hearing, the Veteran 
testified that her problems with her right shoulder started 
in service.  She stated that she does not have much range of 
motion.  She further testified that she had pain that started 
in the wrist and went to the shoulder region.  The veteran 
stated that she was told it was tendonitis.  She was given a 
brace for her shoulder and wrist together as a problem.  (See 
October 2008 Hearing transcript pages 6-7).

Although the Veteran complains of pain in her right shoulder, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
 
In the absence of confirmed diagnosis of a right shoulder 
condition, meaning medical evidence showing the Veteran has 
the condition alleged, service connection is not warranted.  
The case law is well-settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability). 
 
Furthermore, to the extent the Veteran is attempting to 
provide medical evidence concerning the existence of the 
claimed disability, it is also now well-established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  
 
The preponderance of the evidence is against the claim of 
entitlement to service connection for a right shoulder 
condition.  The benefit sought on appeal is accordingly 
denied since there is no reasonable doubt to be resolved in 
the Veteran's favor.  See, e.g., Gilbert v. Derwinski, supra; 
38 U.S.C.A. § 5107(b).

VI.  Bilateral Wrist Condition

The service treatment records reflect one complaint for right 
wrist pain in service in February 1996.  A January 2003 QTC 
examination noted full range of motion without objective 
evidence of pain, tenderness, or instability.  The x-ray 
evidence, sensory perception, strength, vascular supply, and 
reflexes were normal.  The QTC examination did not show any 
functional impairment of the wrist, hand, or finger.  The 
examiner stated that there was no pathology to render a 
diagnosis of a condition for either wrist.

Subsequent to service, VA treatment records reflect one 
complaint for wrist pain in May 2007.  The Veteran was 
diagnosed with carpal tunnel of the left wrist.

During an October 2008 Travel Board hearing, the Veteran 
testified that her problems with her wrists started in 
service.  She stated that she does not have much range of 
motion.  She further testified that she had pain that started 
in the wrist and went to the shoulder region.  The Veteran 
stated that she was told it was tendonitis.  She was given a 
brace for her shoulder and wrist together as a problem.  (See 
October 2008 Hearing transcript pages 6-8).

Although the Veteran complains of pain in her right wrist, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In the absence of confirmed diagnosis of a right wrist 
condition, meaning medical evidence showing the veteran has 
the condition alleged, service connection is not warranted.  
The case law is well-settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability).

With regard to the Veteran's left wrist condition, the Board 
has reviewed all of the above medical records but finds no 
evidence suggesting that carpel tunnel was manifested during 
service.  A diagnosis of carpal tunnel was given 
approximately 4 years following separation from service.  
Even if the Veteran's recent statements could be read as 
claiming continuity of carpal tunnel since service, such 
history is substantially rebutted by the complete absence of 
treatment for this disorder either in service or soon 
thereafter.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 
(Fed. Cir. 2006) (holding the Board is obligated to, and 
fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements); Maxson v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 
2000).  
 
To the extent the Veteran is attempting to provide medical 
evidence concerning the existence of the claimed disability, 
it is also now well-established that an opinion of a person 
without medical training or experience on medical matters 
such as diagnosis and etiology is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).   
 
Overall, the preponderance of the evidence is against the 
claim of entitlement to service connection for a bilateral 
wrist condition.  The benefit sought on appeal is accordingly 
denied since there is no reasonable doubt to be resolved in 
the Veteran's favor.  See, e.g., Gilbert v. Derwinski, supra; 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hemorrhoids and rectal 
bleeding is denied.

Entitlement to service connection for a bilateral hip 
condition is denied.

Entitlement to service connection for a right shoulder 
condition is denied.

Entitlement to service connection for a bilateral wrist 
condition is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


